DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (i.e., Wei, US 7,308,048) teaches an apparatus and/or a method of sampling a pulse-amplitude-modulated (PAM) signal with edges of a clock signal, the PAM signal comprising a sequence of symbols (Fig. 44, input of sampler 1005), the method comprises: sampling each of the symbols with respect to a sampling clock (Fig. 44, sampler 1005, SCLK); measuring a prevalence of at least one of the different transition types (Fig. 44, transition analyzer 1050, mode generator 1055, and transition select logic 1020, col. 42, lines 25-43); detecting, from the prevalence, the sampling clock utilizing a phase controller, phase mixer, and phase locked loop (Fig. 44, phase controller 1030, phase mixer 1035, and PLL 1040).
The prior art made of record fails to at least teach an unlock circuit coupled to the transition-type detector and the clock-recovery circuit, the unlock circuit to detect the edge lock responsive to the prevalence of the at least one type of transition and, responsive to the edge lock, unlock the clock-recovery circuit.
The prior art made of record fails to at least teach an edge-lock condition in which the clock signal is phase locked to the symbol transitions; and responsive to the edge-lock condition, phase adjusting at least one of the PAM signal and the clock signal to align the symbols with the edges of the clock signal.
The prior art made of record fails to at least teach a symbol-decision threshold adaptation circuit to adjust at least one of the symbol- decision thresholds responsive to the prevalence of the at least one type of transition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tetzlaff et al., US 2016/0301522, Fig. 2, paragraphs [0012]-[0016]
Doron et al., US 2013/0128943, Fig. 3, paragraphs [0030]-[0032]
Slezak et al., US 8,594,262, Fig. 4
Mohr et al., US 10,848,298, Fig. 2
Kobayashi et al., US 2019/0288831, abstract


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632